Case 1:19-cv-03474-VSB Document 11 Filed 07/02/19 Page 1 of 1




                                                7/2/2019
                             The parties are directed to review Rule 1(G) of my Individual Rules &
                             Practices in Civil Cases ("Individual Rules"), which states that I "will
                             not automatically grant stipulated agreements as to scheduling," and
                             sets forth the requirements for all requests for adjournments and
                             extensions of time. Any subsequent requests that do not comply with
                             my Individual Rules will be denied.
